      Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 1 of 11 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS-EASTERN DIVISION

BRITHRIC ENTERPRISES, LLC and                   )
BRITHRIC ENTERPRISES REALTY, LLC                )
dba BE REALTY,                                  )
                                                )
                     Plaintiffs,                )
                                                )
               v.                               )           No. 20-cv-4696
                                                )
BAY EQUITY LLC,                                 )
                                                )
                      Defendant.                )
                                         COMPLAINT

       Plaintiff Brithric Enterprises, LLC (“Plaintiff BE”) and Plaintiff Brithric Enterprises

Realty, LLC dba BE REALTY (“Plaintiff BE REALTY”) (together, “Plaintiffs”), by and through

their undersigned counsel, hereby file this Complaint against Defendant Bay Equity LLC

(“Defendant” or “Bay Equity”). In support thereof, Plaintiffs state as follows:

                                       INTRODUCTION

   1. This is an action for unfair competition pursuant to the Lanham Act (15 U.S.C. § 1125(a)),

       False Registration (15 U.S.C. § 1120), violation of the Uniform Deceptive Trade Practices

       Act (815 ILCS § 510) and Illinois Consumer Fraud And Deceptive Business Practices Act

       (815 ILCS § 505), and violation of Illinois unfair competition laws.

   2. This action results from, inter alia, Defendant’s unauthorized and knowing use and

       registration of a trademark confusingly similar to Plaintiffs’ BE and BE REALTY marks

       and logos, as well as Defendant’s willfully deceptive and fraudulent business practices.

                                   JURISDICTION AND VENUE

   3. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 1338(b) and

       has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
  Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 2 of 11 PageID #:2




4. Venue and personal jurisdiction are proper in the Northern District of Illinois under 28

   U.S.C. § 1391(b) and 15 U.S.C. § 1221 because, inter alia, a substantial part of the events

   or omissions giving rise to the claims occurred in this district and Defendant has promoted

   its services online and offline in this district while using a mark confusingly similar to

   Plaintiff’s BE and BE REALTY marks and logos.

                                        PARTIES

5. Plaintiff Brithric Enterprises, LLC (“Plaintiff BE”) is an Illinois limited liability company

   with its principal place of business located at 3352 N. Sheffield Ave., Chicago, Illinois

   60657. Plaintiff BE owns the BE REALTY mark and logo.

6. Plaintiff Brithric Enterprises Realty, LLC dba as “Be Realty” (“Plaintiff Be Realty”) is an

   Illinois limited liability company with a principal place of business located at 3352 North

   Sheffield Ave., Chicago, Illinois 60657. Plaintiff BE licenses the marks at issue to Plaintiff

   Be Realty.

7. Defendant is a California limited liability company with its principal place of business

   located at 28 Liberty Ship Way, Suite 2800, Sausalito, CA 94965 or 770 Tamalpais Drive,

   Suite 207, Corte Madera, CA 94925. On information and belief, one of Defendant’s

   Illinois offices is located at 6619 Cermak Rd, Berwyn, IL 60402.

                                       BACKGROUND

8. Since as early as December of 2012, Plaintiffs have used the                mark for, among

   other things, residential real estate services, including real estate brokerage services and

   mortgage-related services. See Exhibits 1-2.

9. For nearly a decade, Plaintiffs have built a reputation for 5-star service throughout the U.S.

   and Canada under the BE REALTY name and                        logo mark.


                                             2
  Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 3 of 11 PageID #:3




10. Indeed, Plaintiff Be Realty filed for and was granted a dba for “BE REALTY” eight years

    ago in July of 2012, and it has since exclusively held itself as and promoted its services

    under the BE REALTY name. See Exhibit 3

11. Since at least May of 2014, Plaintiff Be Realty has used the BE mark and                  logo

    mark in connection with its residential real estate transactions services, including brokerage

    services. See Exhibit 4.

12. In addition to the         and                 marks, Plaintiffs’ family of marks also includes

    the trademarked tagline “BE WHERE YOU WANT TO BE, BE REALTY” (Reg. No.

    4222829) (together, “Plaintiffs’ Be Marks”); however, Plaintiffs are it is best-known to

    consumers by the shorthand “BE.” See Exhibit 5-6.

                            Defendant’s Trademark Infringement

13. Starting in late December of 2018 or early January of 2019, Defendant began using the

    marks            and        in connection with, among other things, residential real estate

    transactions services, including mortgage brokerage services (“Defendant’s Be Marks”).

    See Exhibit 7.

14. Based on online and offline evidence and Defendant’s trademark applications, for over a

    decade, Defendant used and held itself out as “Bay Equity” and “PinPoint Mortgage”—

    until January of 2019 when it suddenly began using the infringing Defendant’s Be Marks.

15. Put another way, Plaintiffs have clear priority over the use of “BE” marks in connection

    with residential real estate transaction services, including brokerage services and mortgage-

    related services, by at least six years.

16. Notably, Plaintiffs have never objected to, and do not now object to, Defendant’s use of

    Defendant’s “Bay Equity” or “PinPoint Mortgage” name or mark.



                                               3
  Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 4 of 11 PageID #:4




17. However, Plaintiffs have objected to, do object to, and have been damaged by Defendant’s

   unlawful use of and invalid registration of the infringing        and        marks for use in

   connection with residential real estate transactions services, including mortgage brokerage

   services, which is confusingly similar to Plaintiffs’ Be Marks used for, among other things,

   residential real estate transactions services, including brokerage services and mortgage-

   related services.

18. In June of this year, after Defendant began growing its consumer presence in Illinois,

   Plaintiffs contacted Defendant to attempt to resolve the trademark issue in a reasonable and

   amicable manner by sending a respectful letter demanding that Defendant cease using

   Defendant’s Be Marks and go back to using its full name “Bay Equity.” See Exhibit 8.

19. Although Plaintiffs’ brand and goodwill had already been damaged by Defendant’s

   unauthorized use and registration of Defendant’s Be Marks, Plaintiff nonetheless offered

   to resolve the issue without any monetary payment, and with a full release of liability for

   Defendant, as long as Defendant stopped using the infringing marks and abandoned its

   federal trademark registration and application for the infringing marks. See Exhibit 8.

20. Despite multiple good-faith communications by Plaintiff, however, Defendant declined to

   agree to Plaintiff’s reasonable terms, and thus Plaintiffs were forced to bring this action.

21. To this day, Defendant continues to use the confusingly similar “BE” marks and logo in

   connection with residential real estate transactions services, including brokerage services

   in Illinois and throughout the nation, as it continues to direct consumers to its website using

   the “BE” logo mark.

22. Plaintiffs have invested substantial time, effort, and money promoting, marketing,

   advertising, and building up Plaintiffs’ Be Marks.



                                             4
  Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 5 of 11 PageID #:5




23. As a result of the continuous and considerable effort and investment, Plaintiffs’ Be Marks

   have become, through public acceptance and recognition, an asset of substantial value

   symbolizing Plaintiffs’ quality of services and goodwill.

24. Plaintiffs have never authorized, licensed, or otherwise permitted Defendant to use

   Plaintiff’s Be Marks or any confusingly similar marks.

25. Most importantly, Defendant has begun using Defendant’s Be Marks and branding more

   prominently, particularly in Illinois—one of Plaintiff’s primary markets.

26. Without court intervention, the likelihood of confusion will only escalate, Plaintiffs’ brand

   and goodwill will only be further diminished, Plaintiffs will continue to lose control of its

   reputation, and Plaintiffs will suffer escalating damages.

                               COUNT I
              FEDERAL UNFAIR COMPETITION (15 U.S.C. § 1125(a))

27. Plaintiffs incorporate by reference into this Count all of the allegations appearing in

   paragraphs 1-26 of this Complaint as if set forth fully herein.

28. Defendant has passed off and continues to pass off its services as Plaintiffs’ services by

   knowingly and intentionally using a confusingly similar variation of Plaintiffs’ name and

   mark in connection with residential real estate transactions services, including mortgage

   brokerage services without Plaintiffs’ authorization.

29. The relevant public has believed, and is likely to increasingly believe in the future, that

   Defendant’s services originate with, are licensed by, are sponsored by, are connected with,

   or otherwise associated with Plaintiffs.

30. Defendant’s unauthorized use of the infringing mark falsely represents Defendant as being

   legitimately connected with Plaintiffs and places Plaintiffs’ reputation beyond Plaintiffs’

   control.


                                              5
  Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 6 of 11 PageID #:6




31. Defendant’s willful tortious conduct has proximately and in fact caused Plaintiffs damages,

   including consumer confusion, sales diversion, lost goodwill, loss of advertising

   investment, and loss of control of Plaintiffs’ reputation.

32. Defendant’s unlawful and willful conduct will continue to irreparably damage Plaintiffs

   unless enjoined by this Court.

WHEREFORE, Plaintiffs pray that this Honorable Court enter an order and judgment in favor

of Plaintiffs and against Defendant as follows:

       (a) A permanent mandatory injunction ordering Defendant to stop passing its services

           off as Plaintiffs’ services by not using the “BE” name, mark, or logo—or any

           similar variation thereof—in connection with mortgage and real estate services;

       (b) Damages associated with the infringement, in an amount to be determined at trial,

           but in no event less than $100,000;

       (c) Plaintiffs’ costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1117;

       (d) Both pre-judgment and post-judgment interest; and

       (e) Such other and further relief as this Court finds just and equitable.

                                   COUNT II
                       FALSE REGISTRATION (15 U.S.C. § 1120)

33. Plaintiffs incorporate by reference into this Count all of the allegations appearing in

   paragraphs 1-32 of this Complaint as if set forth fully herein.

34. On information and belief, prior to applying for the federal trademark registration for BE

   (Reg. 6029963), Defendant was aware of Plaintiffs and their interstate commerce use of

   the BE REALTY and BE marks and logos for real estate brokerage services and mortgage-

   related services.




                                             6
      Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 7 of 11 PageID #:7




   35. On information and belief, despite this knowledge, Defendant knowingly falsely

       represented under oath in its federal trademark application before the United States Patent

       and Trademark Office (“USPTO”) that “after an inquiry reasonable under the

       circumstances,” it did not know or believe any other person had “the right to use the mark

       in commerce, either in the identical form or in such near resemblance as to be likely, when

       used on or in connection with the goods/services of such other persons, to cause confusion

       or mistake, or to deceive.”

   36. As a result of Defendant’s deliberately and materially false and misleading representations,

       the USPTO ultimately registered—and Defendant falsely procured—the                   mark.

   37. Most importantly, Defendant’s registration has caused Plaintiffs damages, including loss

       of goodwill and distinction in the market, increased difficulty in enforcing its mark and

       rights, the inability to register several of Plaintiffs’ Be Marks, and overall consumer

       confusion of ownership.

   WHEREFORE, Plaintiffs pray that this Honorable Court enter an order and judgment in favor

of Plaintiffs and against Defendant as follows:

       (a) The cancellation of Defendant’s federal trademark registration and any similar pending

       applications;

       (b) Damages associated with Defendant’s false registration, in an amount to be determined

       at trial, but in no event less than $10,000;

       (c) Plaintiffs’ costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1117;

       (d) Both pre-judgment and post-judgment interest; and

       (e) Such other and further relief as this Court finds just and equitable.




                                                  7
   Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 8 of 11 PageID #:8




                             COUNT III
    VIOLATION OF THE UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510)

 38. Plaintiffs incorporate by reference into this Count all of the allegations appearing in

    paragraphs 1-37 of this Complaint as if set forth fully herein.

 39. Through its use of confusingly similar marks for mortgage brokerage services and other

    related real estate-based services, Defendant has passed off and continues to pass off its

    services as Plaintiffs’ services and has caused and continues to cause the likelihood of

    confusion and misunderstanding as to the source, sponsorship, approval, affiliation,

    connection, or association of its services. 815 ILCS § 510/2(a)(1)-(3), (12).

 40. Defendant’s knowing tortious conduct proximately and in fact cause Illinois consumers

    and Plaintiffs damages through consumer confusion, and Defendant will continue to do so

    unless enjoined by this Court.

    WHEREFORE, Plaintiffs pray that this Honorable Court enter an order and judgment in

 favor of Plaintiffs and against Defendant as follows:

            (a) A permanent mandatory injunction ordering Defendant to stop unfairly

                confusing consumers;

            (b) Plaintiffs’ costs and reasonable attorneys’ fees pursuant to 815 ILCS § 510/3;

            (c) Such other and further relief as this Court finds just and equitable.

                            COUNT IV
VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
                   PRACTICES ACT (815 ILCS § 505/1)

 41. Plaintiffs incorporate by reference into this Count all of the allegations appearing in

    paragraphs 1-40 of this Complaint as if set forth fully herein.

 42. Plaintiffs have a valid and protectable right in Plaintiffs’ Be Marks.



                                               8
  Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 9 of 11 PageID #:9




43. Plaintiffs’ mark is inherently distinctive or has otherwise acquired distinctness.

44. Defendant’s unauthorized use of the           and       marks has caused and continues to

   cause the likelihood of confusion and misunderstanding as to the source, sponsorship,

   approval, affiliation, connection, or association of its services, thereby constituting a

   violation of the Consumer Fraud and Deceptive Business Practice Act.

45. As a direct and proximate result of the above-mentioned acts, practices and conduct,

   Plaintiffs have been and are likely to be substantially damaged in their business, including

   their reputation and goodwill, for which the Plaintiffs have no adequate remedy at law.

46. Unless enjoined by this Court, the Defendant will continue to engage in deceptive business

   practices to the Plaintiffs’ irreparable injury.

47. The threat of future injury to the general public and to Plaintiffs’ business, identity,

   goodwill and reputation necessitates the award of injunctive relief to prevent the

   Defendant’s continued wrongful and false acts.

WHEREFORE, Plaintiffs pray that this Honorable Court enter an order and judgment in favor

of Plaintiffs and against Defendant as follows:

           (a) A preliminary and permanent mandatory injunction ordering Defendant to stop

           passing its services off as Plaintiffs’ services by not using the “BE” name, mark, or

           logo—or any similar variation thereof—in connection with any mortgage and real

           estate services;

           (b) Damages associated with the infringement, in an amount to be determined at

           trial, but in no event less than $100,000;

           (c) Such other and further relief as this Court finds just and equitable.




                                              9
    Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 10 of 11 PageID #:10




                              COUNT V
  VIOLATION OF ILLINOIS UNFAIR COMPETITION (ILLINOIS COMMON LAW)

   48. Plaintiffs incorporate by reference into this Count all of the allegations appearing in

       paragraphs 1-47 of this Complaint as if set forth fully herein.

   49. Defendant’s knowing and unauthorized use of the “BE” marks in connection with the

       advertising and sale of mortgage brokerage services and other real estate-related services

       has caused and will continue to cause consumer confusion as to the source of the services

       at issue, as well as the sponsorship and/or affiliation of Plaintiffs to those services.

   50. As an actual and proximate result of Defendant’s unfair competition, Plaintiffs have

       suffered extensive damages, including diversion of sales, loss of goodwill and control of

       over their reputation, and related damages.

   51. Defendant’s unfair competition has been willful and intentional.

       WHEREFORE, Plaintiffs pray that this Honorable Court enter an order and judgment in

       favor of Plaintiff and against Defendant as follows;

               (a) For damages to Plaintiffs, in an amount to be determined at trial, but in no event

                   less than $100,000.

               (b) Both pre-judgment and post-judgment interest; and,

               (c) Such other and further relief as this Court finds just and equitable.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial on all issues triable as of right to a jury. Fed. R. Civ.

P. 38(b).

Date: August 10, 2020                                  Respectfully submitted,
                                                       /S/DALIAH SAPER
                                                       DALIAH SAPER
                                                       MATT GROTHOUSE
                                                       BRANDON BEAMER


                                                 10
Case: 1:20-cv-04696 Document #: 1 Filed: 08/10/20 Page 11 of 11 PageID #:11




                                         SAPER LAW OFFICES, LLC
                                         505 N. LASALLE, SUITE 60654
                                         CHICAGO, ILLINOIS 60654
                                         (312) 527-4100
                                         DS@SAPERLAW.COM




                                    11
